229 S.E.2d 255 (1976)
STATE of North Carolina
v.
I. L. CHADWICK et al.
No. 7613SC435.
Court of Appeals of North Carolina.
November 3, 1976.
Atty. Gen. Rufus L. Edmisten by Sp. Deputy Atty. Gen. William A. Raney, Jr., and Associate Atty. Daniel C. Oakley, Raleigh, for the State.
Frink, Foy & Gainey by Henry G. Foy, Southport, for defendants-appellants.
VAUGHN, Judge.
G.S. 146-79, in pertinent part, is as follows:
"In all controversies and suits for any land to which the State or any State agency or its assigns shall be a party, the title to such lands shall be taken and deemed to be in the State or the State agency or its assigns until the other party shall show that he has a good and valid title to such lands in himself."
At trial defendants stipulated that they were unable to prove an unbroken *256 chain of title connecting their deed to a deed or grant from the State. They offered no evidence of adverse possession to support their pleadings. It was, therefore, proper to direct the verdict in favor of the State. State v. Brooks, 279 N.C. 45, 181 S.E.2d 553.
Defendants primarily contend that G.S. 146-79 is unconstitutional. They urge that application of the statute results in a taking of their property without compensation. We do not agree. The statute does not authorize a "taking" of property. The presumption of title in the State lasts only until the rival claimant establishes valid title in himself.
We have carefully considered the other arguments advanced by defendants and conclude that they do not persuade us that the judgment should be disturbed.
The judgment is affirmed.
Affirmed.
BROCK, C. J., and MARTIN, J., concur.